ORDER
PER CURIAM:
AND NOW, this 19th day of March, 2001, a Rule having been entered by this Court on January 22, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Ramon R. Obod to show cause why he should not be placed on temporary suspension and, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Ramon R. Obod is placed on tempo*956rary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa. R.D.E.